Per curiam.
These two disciplinary proceedings were brought against Mr. Burkhalter by the State Disciplinary Board, charging him with violations of Standard 44.1
*151Decided March 10, 1982.
Omer W. Franklin, Jr., General Counsel State Bar, Victor Alexander, Sr., Assistant General Counsel State Bar, for State Bar of Georgia.
Elbert McClung, for Burkhalter.
Mr. Burkhalter filed a petition for voluntary discipline and indefinite suspension from the practice of law in the State of Georgia in proceeding No. 158. Pursuant to Bar Rule 4-203 (i), the State Disciplinary Board accepted the petition and recommended that the respondent be indefinitely suspended from the practice of law in the State of Georgia. The Board further recommended that proceeding No. 63 be dismissed.
This court has reviewed this file, and approves and adopts the recommendations of the State Disciplinary Board. It is ordered that William T. R. Burkhalter be suspended indefinitely from membership in the State Bar of Georgia.

It is so ordered.


All the Justices concur.


 Standard 44 provides: “A lawyer shall not without just cause to the detriment of his client in effect wilfully abandon or wilfully disregard a legal matter entrusted to him. A violation of this standard may be punished by disbarment.”